       Case 1:18-cv-04361-AKH Document 365 Filed 09/01/21 Page 1 of 3




                                                  +1-212-474-1752

                                                 jnorth@cravath.com

                                         6RRUGHUHG
                                         V+RQ$OYLQ.+HOOHUVWHLQ
                                                                            August 25, 2021
                                         6HSWHPEHU
                  In re Novartis and Par Antitrust Litigation, 1:18-cv-04361-AKH

Dear Judge Hellerstein:

                Pursuant to Rules 4.A and 4.B.ii of Your Honor’s Individual Rules of
Practice, Paragraph 19 of the Stipulated Protective Order (ECF No. 95) and applicable
law, I write on behalf of Novartis Pharmaceuticals Corporation and Novartis AG
(together, “Novartis”) requesting permission to file portions of certain documents under
seal in connection with Plaintiffs’ Motion for an Order Finding an At-Issue Waiver of
Privilege and Work Product (“Plaintiffs’ Motion”) (ECF No. 357).

                Novartis respectfully requests that the Court issue an order sealing certain
portions of the Exhibits to the Declaration of Dan Litvin in Support of Plaintiffs’ Motion
(the “Litvin Declaration”) because they relate to a confidential license agreement
regarding a Novartis product. Novartis has conferred with Plaintiffs and they take no
position on whether or not the documents should be sealed.

                 Under Rule 4.A of Your Honor’s Individual Rules of Practice, a party
must obtain the Court’s authority to file documents under seal, which is appropriate if
“closure is essential to preserve higher values and is narrowly tailored to serve that
interest.” Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 144
(2d Cir. 2016) (quoting In re N.Y. Times Co., 828 F.2d 110, 116 (2d Cir.1987)). While
there is a “common law presumption in favor of permitting public access to judicial
documents,” the court must consider the “the privacy interests of those resisting
disclosure.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). In
particular, “privacy interests of innocent third parties . . . should weigh heavily in a
court’s balancing equation.” In re Savitt/Adler Litig., No. 95-CV-1842 (RSP/DRH), 1997
WL 797511, at *2 (N.D.N.Y. Dec. 23, 1997). “There is no established presumption of
public access with respect to confidential settlement discussions and documents.”
Travelers Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209 CSH, 2013 WL
4012772, at *5 (D. Conn. Aug. 5, 2013). Rather, “[t]he Second Circuit has recognized


[[DMS:5698023v4:08/25/2021--05:39 PM]]
       Case 1:18-cv-04361-AKH Document 362
                                       365 Filed 08/25/21
                                                 09/01/21 Page 2 of 3

                                                                                                             2


the value of confidentiality in settlement negotiations.” Id. (approving redactions of
exhibits containing confidential settlement discussions); see also Refco Grp. Ltd., LLC v.
Cantor Fitzgerald, L.P., No. 13 CIV. 1654 RA HBP, 2015 WL 4298572, at *5 (S.D.N.Y.
July 15, 2015) (finding that the interest in maintaining “confidential information
concerning an agreement with a non-party entity [] outweigh[ed] the public interest in
access to the judicial documents”).

                The Court previously granted two similar motions to seal documents
related to confidential settlement and license agreements regarding Novartis products.
On October 26, 2020, Novartis filed a letter motion to seal portions of Plaintiffs’ Rule 37
Motion to Compel Novartis to Designate a 30(b)(6) Witness (“Motion to Compel”) (ECF
No. 287), Novartis’ Opposition to the Motion to Compel (ECF No. 294), and certain
exhibits to both briefs because they quoted from or related to two confidential settlement
and license agreements regarding Lotrel and another Novartis product. (ECF No. 292).
Novartis subsequently filed a letter motion to seal portions of Plaintiffs’ Reply in Support
of Plaintiffs’ Motion to Compel (ECF No. 300), which also discussed a confidential
settlement and license agreement. (ECF No. 305). The Court granted those motions on
October 28, 2020 (ECF No. 302) and November 6, 2020 (ECF No. 308), respectively.

                The Exhibits to the Litvin Declaration were filed under seal on August 18,
2021. Certain of the Exhibits relate to the same confidential settlement and license
agreements at issue in Novartis’s October 26, 2020 and November 4, 2020 letter motions,
which were granted by the Court. In particular, Exhibits 9 and 15 to the Litvin
Declaration discuss Novartis’s confidential license agreement with a third party regarding
a Novartis product.1 Novartis cannot disclose the existence of that agreement without the
third party’s consent.

               Therefore, for the same reasons set forth in Novartis’s prior letter motions
(ECF Nos. 292, 305), Exhibits 9 and 15 to the Litvin Declaration should remain sealed in
part. Novartis has filed those documents with appropriate redactions.

               Novartis is available at the Court’s convenience should Your Honor have
any questions or wish to discuss this request.




     1
       Exhibit 9 to the Litvin Declaration was already filed with redactions in connection with Novartis’s
motion to seal exhibits to the Motion to Compel, which the Court granted (see ECF Nos. 292, 298.2, 302).



[[DMS:5698023v4:08/25/2021--05:39 PM]]
       Case 1:18-cv-04361-AKH Document 362
                                       365 Filed 08/25/21
                                                 09/01/21 Page 3 of 3

                                                                        3


The Honorable Alvin K. Hellerstein
   United States District Court
      Southern District of New York
          500 Pearl Street, Room 1050
              New York, New York 10007

BY ECF




[[DMS:5698023v4:08/25/2021--05:39 PM]]
